EXHIBIT 10.1

EXECUTION VERSION

April 21, 2016

Daniel Coleman,

at the address

in the Schedule

 

  Re: Amended and Restated Employment Agreement

Dear Daniel:

You and KCG Holdings, Inc., a Delaware corporation (the “Company”), together
with its affiliates (the “Group”) previously entered into an Employment
Agreement, dated as of July 1, 2013 (the “Existing Agreement”). In consideration
of the promises and the mutual covenants set forth below, the parties hereby
agree to amend and restate the terms of the Existing Agreement and accordingly,
this letter agreement (the “Agreement”), dated as of April 21, 2016 (the
“Effective Date”) sets for the terms of your continued employment with the
Group.

 

1. Terms Schedule

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

 

2. Terms of Your Employment

Your employment under this Agreement will begin on the Effective Date and is
scheduled to end as stated in your Schedule (your “Scheduled Term”).

 

3. Your Position, Performance and Other Activities

(a) Position. You will be employed in the position stated in your Schedule.

(b) Authority, Responsibilities, and Reporting. Your authority, responsibilities
and reporting relationships will correspond to your position and will include
any particular authority, responsibilities and reporting relationships
consistent with your position that the Board of Directors of the Company (the
“Board”) may assign to you from time to time.

(c) Performance. You will devote substantially all of your business time and
attention to the Group and will use good faith efforts to discharge your
responsibilities under this Agreement to the best of your ability. During your
employment, you will not engage in any other business activity that conflicts
with your duties and obligations to the Group.



--------------------------------------------------------------------------------

 

Daniel Coleman   -2-

 

4. Your Compensation

(a) Salary. You will receive an annual base salary (your “Salary”), the amount
of which is stated in your Schedule. The Company will review your Salary
consistent with its general practice for senior executives and may increase it
at any time for any reason. However, your Salary may not be decreased at any
time (including after any increase) other than as part of an across-the-board
salary reduction that applies in the same manner to all senior executives, and
any increase in your Salary will not reduce or limit any other obligation to you
under this Agreement. Your Salary will be paid in accordance with the Company’s
normal practices for senior executives. The term Salary as used in this
Agreement shall refer to your Salary as it may be increased from time to time.

(b) Annual Incentive. You remain eligible to receive an annual incentive (your
“Annual Incentive”) for each fiscal year of the Company ending during your
employment. The amount of your Annual Incentive will be determined by the
Company in accordance with your Schedule. A portion of your Annual Incentive
will be paid in cash and the remaining portion will be settled in equity-based
awards over the Company’s common stock (your “Annual Incentive Equity”), as
determined by the Company in accordance with your Schedule. The vesting schedule
and any other features of your Annual Incentive Equity will be determined by the
Company in accordance with your Schedule. Except as provided in this Agreement,
your Annual Incentive Equity will be subject to the terms of the Company equity
plan under which it is granted and to the terms of any applicable award
agreements. Your Annual Incentive will be paid or granted, as applicable, within
two and one-half months after the end of the fiscal year to which it relates.
Your Annual Incentive will be subject to the terms of the Company annual
incentive plan under which it is awarded, any Group clawback or recoupment
policy in effect from time to time that is triggered by the Company’s filing of
restated financial statements with the Securities and Exchange Commission (a
“Group Recoupment Policy”), and any other clawback or recoupment to the extent
required by applicable law. You expressly agree to comply with any Group
Recoupment Policy in all regards.

(c) 2016 Performance Options. In addition to your Salary and Annual Incentive,
on, or within five business days of, the Effective Date you will be granted
options to purchase shares of the Company’s common stock (your “2016 Performance
Options”). The number of 2016 Performance Options, the exercise price,
expiration date and vesting schedule for your 2016 Performance Options, are each
stated in your Schedule. Your 2016 Performance Options also will have any other
features stated in your Schedule. Except as provided in this Agreement, your
2016 Performance Options will be subject to the terms of the Company equity plan
under which they are granted and to the terms of the applicable award
agreements.

(d) 2013 Performance Options and Performance Stock Appreciation Rights. The
Performance Options and Performance Stock Appreciation Rights granted to you on
July 5, 2013 pursuant to Section 4(c) of your Existing Agreement shall continue
to be governed pursuant to the terms thereof (including the Schedule thereto),
determined as if the Scheduled Term under the Existing Agreement was the
Scheduled Term under this Agreement; provided, however, that following a
termination of your employment, the period of time in which your 2013
Performance Options and Performance Stock Appreciation Rights will remain
exercisable shall in all events be governed by the Existing Agreement.

(e) For purposes of Section 6 of this Agreement and the termination provisions
in your Schedule, “Annual Incentive Equity earned with respect to the Scheduled
Term” shall also include the grants made during the Scheduled Term under the
Existing Agreement.

(f) Amendments to Annual Incentive Equity. Your award agreements for your Annual
Incentive Equity shall (i) prohibit any amendment that adversely affects your
rights and obligations under any such award without your prior express written
consent, and (ii) limit the meaning of “Cause” thereunder to the meaning set
forth in Section 6(b) of this Agreement.

 

2



--------------------------------------------------------------------------------

 

Daniel Coleman   -3-

 

5. Your Benefits

(a) Employee Benefit Plans. During your employment, you will be entitled to
participate in each of the Group’s employee benefit and welfare plans, including
plans providing retirement benefits or medical, dental, hospitalization, life or
disability insurance, or fringe benefits on a basis that is at least as
favorable as that provided to other senior executives of the Company. For
purposes of determining eligibility to participate in, and vesting under, any
employee benefit or welfare plan, you will be credited fully for your service
with any member of the “controlled group of corporations” of which GETCO Holding
Company, LLC (“GETCO”) was a member (other than with respect to any newly
adopted plan of the Group for which past service credit is not granted to
employees generally). Your service need not be counted or credited for purposes
of benefit accrual under any defined benefit retirement plan, any Knight Capital
Group, Inc. (“Knight”) employee benefit and welfare plans that provide retiree
welfare benefits or any Knight employee benefit and welfare plans that are
frozen or provide grandfathered benefits, or to the extent such recognition
would result in the duplication of benefits for the same period of service. In
addition, the Group will waive any preexisting conditions, waiting periods and
actively at-work requirements under any employee benefit or welfare plan and
will cause them to honor, for purposes of any deductible, co-insurance or
maximum out-of-pocket expenses provisions, any expenses incurred by you or your
beneficiaries during the portion of the fiscal year before the date you commence
participation in any such plan, to the extent such expenses were credited under
any similar plans of GETCO.

(b) Vacation. You will be entitled to paid annual vacation on a basis that is at
least as favorable as that provided to other senior executives of the Company.

(c) Business Expenses. You will be reimbursed for all reasonable business and
entertainment expenses incurred by you in performing your responsibilities under
this Agreement that are submitted in accordance with the Group’s policy.

(d) Indemnification; Advancement of Expenses. To the extent permitted by law and
the Company’s bylaws, the Company will indemnify you against any actual or
threatened action, suit or proceeding against you, whether civil, criminal,
administrative or investigative, arising by reason of your status as a director,
officer, employee and/or agent of the Group during your employment. In addition,
to the extent permitted by law, the Company will advance or reimburse any
expenses, including reasonable attorney’s fees, you incur in investigating and
defending any actual or threatened action, suit or proceeding for which you may
be entitled to indemnification under this Section 5(d). However, you agree to
repay any expenses paid or reimbursed by the Company to the extent it is
ultimately determined that you are not legally entitled to be indemnified by the
Company. If the Company’s ability to make any payment contemplated by this
Section 5(d) depends on an investigation or determination by the board of
directors of any member of the Group, at your request the Company will use its
best efforts to cause the investigation to be made (at the Company’s expense)
and to have the relevant board reach a determination in good faith as soon as
reasonably possible.

(e) Additional Benefits. You will be provided any additional benefits stated in
your Schedule.

 

6. Termination of Your Employment

(a) No Reason Required. Neither you nor the Company is under any obligation to
continue your employment beyond your Scheduled Term. In addition, you or the
Company may terminate your employment early at any time for any reason, or for
no reason, subject to compliance with this Section 6.

 

3



--------------------------------------------------------------------------------

 

Daniel Coleman   -4-

 

(b) Related Definitions.

(1) “Cause” means, subject to the provisions of your Schedule, a finding by the
Board of any of the following:

(A) Your continued and willful failure to perform substantially your
responsibilities to the Group under this Agreement, after demand for substantial
performance has been given by the Board that specifically identifies how you
have not substantially performed your responsibilities. Cause does not, however,
include failure resulting from your incapacity due to mental or physical illness
or injury or from any permitted leave required by law.

(B) You engage in illegal conduct, gross misconduct, or gross neglect that in
any case causes material financial or reputational harm to either the Group or
the Company.

(C) Your conviction of, or plea of guilty or nolo contendere to, a felony, other
than any felony with respect to which your involvement is limited to your
position with the Group, you had no direct involvement and you had no actual
knowledge of the actions underlying the felony until after they were taken.

(D) Your material breach of Sections 3(c), 7, 8(c), 8(d), 8(e) or 8(f). However,
to the extent the breach is curable, the Company must give you notice and a
reasonable opportunity to cure.

(E) Your expulsion, or subjection to an order permanently or temporarily (more
than 90 days) enjoining you, from the securities, investment management or
investment banking business or your disqualification or bar from acting in the
capacity contemplated by this Agreement by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority (the “FINRA”), any
national securities exchange or any self-regulatory agency or governmental
authority, in each case after you have exhausted all appeals or have admitted to
such finding by consent, unless such expulsion, permanent injunction,
disqualification or bar is due to your engagement in conduct with the recorded
authorization of the Board or in good faith, reasonable reliance on the advice
of the Company’s counsel.

(F) Your habitual abuse of narcotics or alcohol.

(G) Your fraud or material dishonesty in connection with the business of the
Group.

(H) Your willful misappropriation of any of the Group’s funds or property.

The Company may place you on paid leave for up to 60 consecutive days while it
is determining whether there is a basis to terminate your employment for Cause.
This leave will not constitute Good Reason.

(2) “Good Reason” means, without your written consent, a material breach by the
Company of this Agreement or any other material financial obligation to you. You
must provide written notice to the Company of the existence of any event or
condition that constitutes Good Reason within 90 days of its existence. Upon
receipt of such notice, the Company shall have a period of 30 days during which
it may remedy such event or condition that constitutes Good Reason (the “Cure
Period”). Notwithstanding any other provision herein, your termination of
employment shall not constitute a termination with Good Reason unless such
termination occurs within 60 days following the last day of the Cure Period.

(3) “Disability” has the same meaning as that contained in the Group’s long-term
disability policy that triggers eligibility for benefits.

(4) “Change in Control” shall have the meaning set forth in the Company’s
Amended and Restated Equity Incentive Plan.

 

4



--------------------------------------------------------------------------------

 

Daniel Coleman   -5-

 

(c) With Good Reason or Without Cause. If, during your Scheduled Term, the
Company terminates your employment without Cause or you terminate your
employment with Good Reason:

(1) The Company will pay the following as of the end of your employment:
(A) your unpaid Salary; (B) your Salary for any accrued but unused vacation; and
(C) reimbursement of any business expenses submitted in accordance with the
Group’s policy (together, your “Accrued Compensation”). Any Accrued Compensation
will be paid to you within 30 days of the end of your employment.

(2) The Company will pay your Earned Annual Incentive. Your “Earned Annual
Incentive” means any earned but unpaid Annual Incentive for the fiscal year
ending immediately before the end of your employment and, to the extent it has
not been determined before the end of your employment, determined based on
actual performance consistent with this Agreement and the Company annual
incentive plan under which it was awarded. Any Earned Annual Incentive will be
paid at the time such Earned Annual Incentive would otherwise have been paid had
your employment not ended; provided, however, that it will be paid all in cash.

(3) The Company will pay your Accrued Annual Incentive. Your “Accrued Annual
Incentive” means the Annual Incentive for the year of your termination based on
the actual performance of the Company consistent with this Agreement and the
Company annual incentive plan under which it was awarded and prorated for the
number of days you worked for the Company during such year. Any Accrued Annual
Incentive will be paid at the time such Accrued Annual Incentive would otherwise
have been paid had your employment not ended; provided, however, that it will be
paid all in cash.

(4) The Company will pay your premiums for continued health coverage under
“COBRA” during the one-year period following your termination (the “Benefits
Continuation Period”); provided and to the extent that you are eligible for and
timely and properly elect to receive such COBRA coverage; provided further, that
in the event you cease COBRA coverage, the Company shall not be obligated to pay
you any future installments of the Health Payment (as defined below); provided
further, that if the Company’s making payments under this Section 6(c)(4) would
violate the nondiscrimination rules applicable to non-grandfathered plans, or
result in the imposition of penalties under the Patient Protection and
Affordable Care Act of 2010 (“PPACA”) and related regulations and guidance
promulgated thereunder, the parties agree to reform this provision in such
manner as is necessary to comply with the PPACA. The Company shall pay you in
advance an amount equal to three times the monthly premium amount payable by you
for such COBRA coverage (the “Health Payment”), no later than the first date of
the month following your date of termination and on the first business day of
each of the third, sixth and ninth months thereafter. The Benefits Continuation
Period shall be concurrent with and applied toward any coverage period required
under COBRA.

(5) Subject to Section 6(h)(2), your Annual Incentive Equity will continue to
vest on the vesting dates specified in the applicable award agreement (as if
your employment had continued).

(6) You will be provided any additional benefits, and be subject to any
additional terms, stated in your Schedule.

(d) For Cause. If the Company terminates your employment for Cause: (1) the
Company will pay your Accrued Compensation; (2) you will forfeit your Earned
Annual Incentive; (3) you will forfeit your Accrued Annual Incentive; (4) you
will forfeit any unexercised 2016 Performance Options (whether vested or
unvested); and (5) you will forfeit any unvested Annual Incentive Equity.

(e) Without Good Reason. If, during your Scheduled Term, you terminate your
employment without Good Reason: (1) the Company will pay your Accrued
Compensation; (2) you will forfeit your Earned Annual Incentive; (3) you will
forfeit your Accrued Annual Incentive; (4) you will forfeit any unvested 2016
Performance Options; and (5) you will be provided any additional benefits, and
be subject to any additional terms, stated in your Schedule.

 

5



--------------------------------------------------------------------------------

 

Daniel Coleman   -6-

 

(f) For Your Disability or Death. If, during your Scheduled Term, your
employment terminates as a result of your death or Disability: (1) the Company
will pay your Accrued Compensation; (2) the Company will pay your Earned Annual
Incentive; (3) the Company will pay your Accrued Annual Incentive; (4) your 2016
Performance Options will vest and become immediately exercisable and will remain
exercisable until they expire (as if your employment had continued); and
(5) your Annual Incentive Equity will vest and become immediately payable.

(g) Other Termination Benefits. You will be provided any other benefits, and be
subject to any additional terms, stated in your Schedule.

(h) Conditions.

(1) Notwithstanding anything contained in this Agreement to the contrary, the
Company will not be required to make the payments and provide the benefits
stated in this Section 6 (other than the Accrued Compensation) unless you
execute and deliver to the Company the Release of Claims in the form attached
hereto as Attachment A (the “Release”). For the avoidance of doubt, the parties
acknowledge that your right to elect COBRA coverage is not subject to your
execution of a Release. The Release shall be provided to you no later than two
days after your termination, and must be executed by you and become effective
and not be revoked by you by the 55th day following your termination (the period
following your termination until the Release becomes effective being the
“Release Period”). Any payments or benefits in this Section 6 (other than the
Accrued Compensation) that would have been paid or provided to you during the
Release Period shall be paid or provided on the next regularly scheduled Company
payroll date following the Release Period.

(2) The Company will not be required to make the payments and provide the
benefits stated in Section 6(c), (e) or (g) (other than the Accrued
Compensation, the Earned Annual Incentive, the Accrued Annual Incentive and the
Health Payments and payments or benefits already due to be provided) if you
breach Section 8(c) before the end of the “Non-Competition Period” or breach
Section 8(d) before the end of the “Non-Solicitation Period,” in each case, as
stated in your Schedule. If you fail to comply with Section 8(c) until the end
of your Non-Competition Period or Section 8(d) until the end of your
Non-Solicitation Period, other than any isolated, insubstantial and inadvertent
failure that is not in bad faith, you will:

(A) forfeit all 2016 Performance Options (whether vested or unvested) that have
not been exercised at the time of determination and all Annual Incentive Equity
that have not vested at the time of determination; and

(B) pay to the Group the amount of all gain to you from the end of your
employment through the time of determination from (A) the exercise of any 2016
Performance Options, and (B) the vesting of any Annual Incentive Equity.

(3) To determine the amount you owe under Section 6(h)(2)(B):

(A) The value of the Company’s common stock on any date will be calculated using
the average closing price of the Company’s common stock for the 20 full trading
days ending on that date.

(B) Gain on the exercise of 2016 Performance Options will be based on the value
of the Company’s common stock on the date of exercise.

 

6



--------------------------------------------------------------------------------

 

Daniel Coleman   -7-

 

(C) Gain on the vesting of any Annual Incentive Equity will be based on the
value of the Company’s common stock on the date of vesting.

(4) You will pay the Group under Section 6(h)(2) within 5 days of notice by the
Company, and the date of notice will be the date of determination for purposes
of this Section. You will pay the Group in cash. However, you may choose to
deliver Company common stock (valued in accordance with Section 6(h)(3)) in
partial or full satisfaction of your obligation. Your obligations under
Section 6(h)(2) are full recourse obligations. The Company will have the right
to offset your obligations under Section 6(h)(2) against any amounts otherwise
owed to you by any member of the Group, including under this Agreement.

 

7. Proprietary Information

(a) Definition. “Proprietary Information” means confidential or proprietary
information, knowledge or data concerning the Group’s businesses, strategies,
operations, financial affairs, organizational matters, personnel matters,
budgets, business plans, marketing plans, studies, policies, procedures,
products, ideas, processes, software systems, trade secrets and technical
know-how. However, Proprietary Information does not include information (1) that
was or becomes generally available to you on a non-confidential basis, if the
source of this information was not reasonably known to you to be bound by a duty
of confidentiality, (2) that was or becomes generally available to the public,
other than as a result of a disclosure by you, directly or indirectly, that is
not authorized by the Company or (3) that you can establish was independently
developed by you without reference to any Proprietary Information.

(b) Use and Disclosure. You will obtain or create Proprietary Information in the
course of your involvement in the Group’s activities and may already have
Proprietary Information. You agree that the Proprietary Information is the
exclusive property of the Group, and that, during your employment, you will use
and disclose Proprietary Information only for the Group’s benefit and in
accordance with any restrictions placed on its use or disclosure by the Group.
After your employment, you will not use or disclose any Proprietary Information.
In addition, nothing in this Agreement will operate to weaken or waive any
rights the Group may have under statutory or common law to the protection of
trade secrets, confidential business information and other confidential
information.

(c) Return of Proprietary Information. When your employment terminates, you
agree to return to the Group all Proprietary Information, including all notes,
mailing lists and computer files that contain any Proprietary Information.
However, notwithstanding anything to the contrary, you will be permitted to
retain copies of documents relating to your personal entitlements, benefits,
obligations and tax liabilities. You agree to do anything reasonably requested
by the Group in furtherance of perfecting the Group’s possession of, and title
to, any Proprietary Information that was at any time in your possession.

(d) Limitations. Nothing in this Agreement prohibits you from providing truthful
testimony concerning the Group to governmental, regulatory or self-regulatory
authorities, or from disclosing Proprietary Information (1) to the extent
necessary to comply with any law, subpoena or other professional or governmental
order; provided, however, that you have first provided the Group with the
opportunity to defend the necessity of such disclosure, (2) in any arbitration
or proceeding to the extent necessary to defend or enforce your rights under
this Agreement or (3) in confidence to an attorney or other professional for the
purpose of obtaining professional advice. Also the parties (and their respective
employees, representatives and agents) may disclose to any and all persons,
without any limitation of any kind, the tax treatment and tax structure of this
Agreement and all materials of any kind (including opinions and other tax
analysis) that are provided to either party related to such tax treatment and
structure.

 

7



--------------------------------------------------------------------------------

 

Daniel Coleman   -8-

 

8. Ongoing Restrictions on Your Activities

(a) General Effect. This Section 8 applies during your employment and for some
time after your employment ends. This Section uses the following defined terms:

“Competitive Enterprise” means any business enterprise that either (1) engages
in the business of providing a Conflicting Product or Service or Conflicting
Intellectual Property anywhere in the United States, Europe or Asia or (2) holds
a 5% or greater equity, voting or profit participation interest in any
enterprise that engages in such a competitive activity.

“Conflicting Product or Service or Conflicting Intellectual Property” means a
product, service and/or intellectual property (or related service) that is the
same or similar in function or purpose to a Group product, service or
intellectual property (or related service) sold, used, provided to, performed
for or employed by the Group, such that it would replace, modify or compete
with: (1) a product and/or service the Group provides to, or performs for, its
customers or is used, provided to or performed for Group internal purposes;
(2) intellectual property (or related service) developed, used, provided to or
performed for the Group in its activities (including, but not limited to,
trading strategies, models, algorithms, trading hardware and software) or as
part of its IT design or infrastructure; or (3) a product, service or
intellectual property (or related service) that is under development or planning
by the Group but not yet provided to or performed for customers or used,
provided to or performed for internal purposes and regarding which you were
provided Proprietary Information in the course of your employment.

“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

(b) Your Importance to the Group and the Effect of this Section 8. You
acknowledge that:

(1) In the course of your involvement in the Group’s activities, you will have
access to Proprietary Information and the Group’s client base and will profit
from the goodwill associated with the Group. On the other hand, in view of your
access to Proprietary Information and your importance to the Group, if you
compete with the Group for some time after your employment, the Group will
likely suffer significant harm. This Agreement provides you with substantial
additional benefits over your prior arrangements with GETCO and over those under
the Existing Agreement. In return for the benefits you will receive from the
Group and to induce the Company to enter into this Agreement, and in light of
the potential harm you could cause the Group, you agree to the provisions of
this Section 8. The Company would not have entered into this Agreement if you
did not agree to this Section 8.

(2) This Section 8 limits your ability to earn a livelihood in a Competitive
Enterprise. You acknowledge, however, that complying with this Section 8 will
not result in severe economic hardship for you or your family.

(c) Non-Competition. Except as stated in your Schedule, from the date hereof
until the end of your Non-Competition Period, you will not directly or
indirectly:

(1) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

(2) associate (including as a director, officer, employee, partner, consultant,
agent or advisor) with a Competitive Enterprise and in connection with your
association engage, or directly or indirectly manage or supervise personnel
engaged, in any activity:

(A) that is substantially related to any activity that you were engaged in,

 

8



--------------------------------------------------------------------------------

 

Daniel Coleman   -9-

 

(B) that is substantially related to any activity for which you had direct or
indirect managerial or supervisory responsibility, or

(C) that calls for the application of specialized knowledge or skills
substantially related to those used by you in your activities;

in each case, for the Group at any time during the year before the end of your
employment (or, if earlier, the year before the date of determination).

(d) Non-Solicitation of Group Employees. From the date hereof until the end of
your Non-Solicitation Period, you will not attempt to Solicit anyone who is then
an employee of the Group (or who was an employee of the Group within the prior
six months (other than any such employees who were terminated without cause by
the Group)) to resign from the Group or to apply for or accept employment with
any Competitive Enterprise.

(e) Notice to New Employers; Response from Company. Before you accept employment
with any other person or entity while any of Section 8(c) or (d) is in effect,
you will provide the prospective employer with written notice of the provisions
of this Section 8. You will also deliver a copy of such notice to the Group
before you commence such employment. The Company will respond, as soon as
reasonably practicable, to any request you have regarding a determination as to
whether any contemplated action by you would constitute a breach of this
Section 8.

(f) No Public Statements or Disparagement. You agree that you will not make any
public statement regarding your employment or the termination of your employment
(for whatever reason) that are not agreed to by the Group. You agree that you
will not make any public statement that would libel, slander or disparage any
member of the Group or any of their respective past or present officers,
directors, employees or agents. This Section 8(f) is subject to Section 7(d).

 

9. Future Cooperation

You agree that upon the Company’s reasonable request following your termination
of employment, you will use reasonable efforts to assist and cooperate with the
Company in connection with the defense or prosecution of any claim that may be
made against or by the Group arising out of events occurring during your
employment, or in connection with any ongoing or future investigation or dispute
or claim of any kind involving the Group, including any proceeding before any
arbitral, administrative, regulatory, self-regulatory, judicial, legislative, or
other body or agency. You will be entitled to prompt reimbursement for
reasonable out-of-pocket expenses (including travel expenses) incurred in
connection with providing such assistance.

 

10. Key Man Insurance

While you are employed by the Company, the Company may at any time effect
insurance on your life and/or health in such amounts and in such form as the
Company may in its sole discretion decide. Except as provided under the
applicable terms of a policy or other arrangement, you will not have any
interest in such insurance, but shall, if the Company requests, submit to such
medical examinations, supply such information and execute such documents as may
be required in connection with, or so as to enable the Company to effect, such
insurance.

 

9



--------------------------------------------------------------------------------

 

Daniel Coleman   -10-

 

11. Section 280G and 409A of the Code

(a) Contingent Cutback.

(1) If the aggregate of all amounts and benefits due to you (or your
beneficiaries), under this Agreement or any other plan, program, agreement or
arrangement of the Group (or any payments, benefits or entitlements by or on
behalf of any person or entity that effectuates a related transaction)
(collectively, “Change in Control Benefits”), would cause you to have “parachute
payments” as such term is defined in and under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), and would result in the
imposition of excise taxes pursuant to Section 4999 of the Code (the “Parachute
Tax”), the Company will reduce such payments and benefits so that the Parachute
Value of all Change in Control Benefits, in the aggregate, equals the Safe
Harbor Amount minus $1,000.00, but only if, by reason of such reduction, the Net
After-Tax Benefit shall exceed the Net After-Tax Benefit if such reduction were
not made (the “Required Reduction”). The determinations with respect to this
Section 11(a)(1) shall be made by an independent public accounting firm (the
“Auditor”) paid by the Company. The Auditor shall be a nationally-recognized
United States public accounting firm chosen, and paid for, by the Company and
approved by you (which approval shall not be unreasonably withheld or delayed).
Notwithstanding any provision to the contrary in this Agreement or in any other
applicable agreement or plan, any reduction in payments required under this
Section 11(a)(1) shall be implemented as follows: first, by reducing any
payments to be made to you under Sections 6(c)(4) and 6(c)(5); second, by
reducing any other cash payments to be made to you; third, by cancelling any
outstanding equity-based compensation awards that are subject to performance
vesting (“Performance-Based Equity”) for which the performance goals have not
been met as of the event giving rise to the Change in Control Benefit; and
fourth, by cancelling the acceleration of vesting of (i) any of your outstanding
Performance-Based Equity for which the performance goals were met as of the
event giving rise to the Change in Control Benefit, and (ii) any of your
outstanding equity awards not subject to performance vesting. In the case of the
reductions to be made pursuant to each of the above mentioned clauses, the
payment and/or benefit amounts to be reduced, and the acceleration of vesting to
be cancelled, shall be reduced or cancelled in the inverse order of their
originally scheduled dates of payment or vesting, as applicable, and shall be so
reduced (x) only to the extent that the payment and/or benefit otherwise to be
paid, or the vesting of the award that otherwise would be accelerated, would be
treated as a “parachute payment” within the meaning section 280G(b)(2)(A) of the
Code, and (y) only to the extent necessary to achieve the Required Reduction.

(2) It is possible that after the determinations and selections made pursuant to
Section 11(a)(1) you will receive Change in Control Benefits that are, in the
aggregate, either more or less than the limitations provided in Section 11(a)(1)
above (hereafter referred to as an “Excess Payment” or “Underpayment”,
respectively). If it is established, pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved, that an Excess Payment has been made, then you shall
refund the Excess Payment to the Company promptly on demand, together with an
additional payment in an amount equal to the product obtained by multiplying the
Excess Payment times the applicable annual federal rate (as determined in and
under Section 1274 (d) of the Code), or such higher rate as is necessary to
ensure that the Change in Control Benefits are less than the Safe Harbor Amount,
times a fraction whose numerator is the number of days elapsed from the date of
your receipt of such Excess Payment through the date of such refund and whose
denominator is 365. In the event that it is determined (x) by arbitration under
Section 14 below, (y) by a court of competent jurisdiction, or (z) by the
Auditor upon request by you or the Company, that an Underpayment has occurred,
the Company shall pay an amount equal to the Underpayment to you within 10 days
of such determination together with an additional payment in an amount equal to
the product obtained by multiplying the Underpayment times the applicable annual
federal rate (as determined in and under Section 1274(d) of the Code) times a
fraction whose numerator is the number of days elapsed from the date of the
Underpayment through the date of such payment and whose denominator is 365.

 

10



--------------------------------------------------------------------------------

 

Daniel Coleman   -11-

 

(3) All determinations made by the Auditor under Section 11(a)(1) shall be
binding upon the Company and you and shall be made as soon as reasonably
practicable following the event giving rise to the Change in Control Benefits,
or such later date on which a Change in Control Benefit has been paid or a
request under clause (z) of Section 11(a)(2) has been made.

(4) Definitions. The following terms shall have the following meanings for
purposes of this Section 11(a).

(A) “Net After-Tax Benefit” means the present value (as determined in accordance
with Section 280G(d)(4) of the Code) of the Change in Control Benefits net of
all taxes imposed on you with respect thereto under Sections 1 and 4999 of the
Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied to your taxable income for the immediately preceding taxable year,
or such other rate(s) as you certify as likely to apply to you in the relevant
tax year(s).

(B) “Parachute Value” of a Change in Control Benefit shall mean the present
value as of the date of the change of control for purposes of Section 280G of
the Code of the portion of such Change in Control Benefit that constitutes a
“parachute payment” under Section 280G(b)(2) of the Code and its implementing
regulations, as determined by the Auditor for purposes of determining whether
and to what extent the Parachute Tax will apply to such Change in Control
Benefit.

(C) The “Safe Harbor Amount” means 2.99 times your “base amount,” within the
meaning of Section 280G(b)(3) of the Code and its implementing regulations.

(b) This Agreement is intended to comply with Section 409A of the Code (“Section
409A”) to the extent it is subject thereto, and the Agreement shall be
interpreted on a basis consistent with such intent. If and to the extent that
any payment or benefit under this Agreement, or any plan, award agreement or
arrangement of the Group, constitutes “non-qualified deferred compensation”
subject to Section 409A, such payments and benefits may only be made or
satisfied under this Agreement upon an event and in a manner permitted by
Section 409A. Each payment of compensation under this Agreement shall be treated
as a separate payment of compensation for purposes of Section 409A to the extent
Section 409A is relevant to such payments. The Health Payments are intended to
qualify for the exception from deferred compensation as a medical benefit
provided in accordance with the requirements of Treas. Reg.
§1.409A-1(b)(9)(v)(B).

(c) Notwithstanding anything in this Agreement to the contrary, if you are
considered a “specified employee” for purposes of Section 409A, (1) if payment
of any amounts under this Agreement is required to be delayed for a period of
six months after separation from service pursuant to Section 409A, payment of
such amounts shall be delayed as required by Section 409A, and the accumulated
amounts and interest on such amounts (calculated based on the Applicable Federal
Rate in effect on the date of termination) shall, subject to Section 6(h), be
paid in a lump sum payment within fifteen days after the end of the six-month
period and (2) in the event any Annual Incentive Equity or other equity-based
awards held by you that vest upon termination of your employment constitute
“non-qualified deferred compensation” subject to Section 409A, the delivery of
shares or cash (as applicable) in settlement of such awards shall be made on the
earliest permissible payment date (including the date that is six months after
separation from service pursuant to Section 409A) or event under Section 409A on
which the shares or cash would otherwise be delivered or paid. If you die during
the postponement period prior to the payment of any amounts or benefits or
delivery of shares, the amounts and entitlements delayed on account of
Section 409A shall be paid or provided to the personal representative of your
estate within 60 days after the date of your death.

 

11



--------------------------------------------------------------------------------

 

Daniel Coleman   -12-

 

(d) All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A.
In no event may you, directly or indirectly, designate the calendar year of a
payment. Any payments and/or equity-based awards which constitute “non-qualified
deferred compensation” subject to Section 409A which are payable upon a Change
in Control shall only be paid upon transactions or events which give rise to a
“change in ownership or effective control” or a change in the “ownership of a
substantial portion of the assets” of the Company under Section 409A, and in the
event such transactions or events do not give rise to a “change in ownership or
effective control” or a change in the “ownership of a substantial portion of the
assets” of the Company, such amounts shall become vested and nonforfeitable but
shall be distributed on the otherwise applicable distribution date or event. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A (or an exemption
therefrom), including, where applicable, the requirement that (1) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this Agreement); (2) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (3) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (4) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
The Company may offset any of your payment obligations under Section 6(h)(2)
against any “non-qualified deferred compensation” subject to Section 409A of the
Code only to the extent it would not cause such “non-qualified deferred
compensation” to violate Section 409A of the Code.

 

12. Effect on Other Agreements

Upon the Effective Date, this Agreement will, except as otherwise expressly set
forth in it and except with respect to rights and benefits already accrued by
the Executive as of the Effective Date, supersede the Existing Agreement. This
Agreement will have no effect on your rights under any other plan, program,
agreement or arrangement of the Group, except as expressly set forth in this
Agreement.

 

13. Entire Agreement; No Conflicts

This Agreement will, as of the Effective Date, be the entire agreement between
you and the Company with respect to the relationship contemplated by this
Agreement. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement. You represent and warrant to the Company that your performance
of your duties will not conflict with or result in a violation or breach of, or
constitute a default under, any contract, agreement or understanding to which
you are or were a party or of which you are aware and that there are no
restrictions, covenants, agreements or limitations on your right or ability to
enter into and perform the terms of this Agreement. The Company represents and
warrants to you that: (1) it is fully authorized by action of any person whose
action is required to enter into this Agreement and to perform the Company’s
obligations under it; (2) the execution, delivery and performance of this
Agreement by the Company does not violate any applicable law, regulation, order,
judgment or decree or any agreement, arrangement, plan or corporate governance
document to which it is a party or by which it is bound; and (3) upon the
execution and delivery of this Agreement by the parties hereto, this Agreement
shall be a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally.

 

14. Successors

(a) Payments on Your Death or Incapacity. If you die and any amounts become
payable under this Agreement, we will pay those amounts to your estate,
designated beneficiaries or other legal representative. Upon your death or a
judicial determination of your incapacity, references to you shall be deemed,
where appropriate, to be references to your beneficiaries, estate or other legal
representative(s).

 

12



--------------------------------------------------------------------------------

 

Daniel Coleman   -13-

 

(b) Assignment by You. You may not assign this Agreement without the Company’s
consent; provided, however, that you will be entitled, to the extent permitted
under applicable law, to select and change a beneficiary or beneficiaries to
receive any compensation or benefit under this Agreement following your death by
giving the Company written notice thereto. Also, except as required by law, your
right to receive payments or benefits under this Agreement may not be subject to
execution, attachment, levy or similar process. Any attempt to effect any of the
preceding in violation of this Section 13(b), whether voluntary or involuntary,
will be void.

(c) Assumption by Any Surviving Company. Before the effectiveness of any Change
in Control, the Company will cause (1) the surviving company to unconditionally
assume this Agreement in writing and (2) a copy of the assumption to be provided
to you. After the Change in Control, the surviving company will be treated for
all purposes as the Company under this Agreement.

 

15. Disputes

(a) Mandatory Arbitration. Subject to the provisions of this Section 14, any
dispute involving your employment or this Agreement will be finally settled by
binding arbitration in the County of New York administered by the American
Arbitration Association, the FINRA, JAMS/Endispute, or any other similar
association mutually agreed to by the Company and you. The award of the
arbitrators shall be final and binding and judgment upon the award may be
entered in any court having jurisdiction thereof. This procedure shall be the
exclusive means of settling any disputes that may arise under this Agreement.
All fees and expenses of the arbitrators and all other expenses of the
arbitration, except for attorneys’ fees and witness expenses, shall be borne by
the Company if you prevail. Each party shall bear its own witness expenses and
attorneys’ fees; provided that if you prevail on any material issue (as
determined by the arbitrators), the Company shall reimburse you for attorney’s
fees incurred in connection with such dispute.

(b) Limitation on Damages. You and the Group agree that there will be no
punitive damages payable as a result of any dispute involving your employment or
this Agreement and agree not to request punitive damages.

(c) Injunctions and Enforcement of Arbitration Awards. You or the Group may
bring an action or special proceeding in a state or federal court of competent
jurisdiction sitting in the County of New York to enforce any arbitration award
under Section 14(a). Also, the Group may bring such an action or proceeding, in
addition to its rights under Section 14(a) and whether or not an arbitration
proceeding has been or is ever initiated, to temporarily, preliminarily or
permanently enforce any part of Sections 7 and 8. You agree that (1) your
violating any part of Sections 7 and 8 would cause damage to the Group that
cannot be measured or repaired, (2) the Group therefore is entitled to an
injunction, restraining order or other equitable relief restraining any actual
or threatened violation of those Sections, (3) no bond will need to be posted
for the Group to receive such an injunction, order or other relief, and (4) no
proof will be required that monetary damages for violations of those Sections
would be difficult to calculate and that remedies at law would be inadequate.

(d) Waiver of Jury Trial. To the extent permitted by law, you and the Group
waive any and all rights to a jury trial with respect to any dispute involving
your employment or this Agreement.

(e) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that State except as to equity-based awards
under any stockholder-approved stock plan, where the governing law provisions
contained in such plans shall control.

 

13



--------------------------------------------------------------------------------

 

Daniel Coleman   -14-

 

16. General Provisions

(a) Construction. References (A) to Sections are to sections of this Agreement
unless otherwise stated; (B) to any contract (including this Agreement) are to
the contract as amended, modified, supplemented or replaced from time to time;
(C) to any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section; (D) to any governmental authority include any successor to the
governmental authority; (E) to any plan include any programs, practices and
policies; (F) to any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority; and (G) to any affiliate of any entity are to any
person or other entity directly or indirectly controlling, controlled by or
under common control with the first entity.

(1) The various headings in this Agreement are for convenience of reference only
and in no way define, limit or describe the scope or intent of any provisions or
Sections of this Agreement.

(2) Unless the context requires otherwise, (A) words describing the singular
number include the plural and vice versa, (B) words denoting any gender include
all genders and (C) the words “include”, “includes” and “including” will be
deemed to be followed by the words “without limitation.”

(3) It is your and the Group’s intention that this Agreement not be construed
more strictly with regard to you or the Group.

(b) Withholding. The Group may withhold from any payment made to you under this
Agreement or otherwise any taxes that are required to be withheld under any law,
rule or regulation.

(c) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 8 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

(d) Survival. The end of your employment or of this Agreement (or breach of this
Agreement by you or the Company) shall have no effect on the continuing
operation of Sections 7, 8, 9, 13(a), 13(b) and 14. Accordingly, and without
limitation, the restrictions of Section 8 will apply to any termination of your
employment, even if such termination occurs after the expiration of your
Scheduled Term.

(e) Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (2) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (3) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the following address
or number (or to such other addresses or numbers as may be specified by notice
that conforms to this Section 15(e)):

If to you, to your principal residence as reflected in the Company’s records,
with a copy to you, while you remain employed with the Company, at your
principal Company office.

 

14



--------------------------------------------------------------------------------

 

Daniel Coleman   -15-

 

And with a copy (which shall not constitute notice) to

Morrison Cohen LLP

909 3rd Avenue, 27th Floor

New York, NY 10022

 

Attention:    Robert M. Sedgwick Facsimile:    212-735-8708 Telephone:   
212-735-8833

If to the Company or any other member of the Group, to:

KCG Holdings, Inc.

545 Washington Boulevard

Jersey City, New Jersey 07310

 

Attention:    General Counsel Telephone:    (201) 222-9400

with a copy to:

Sullivan & Cromwell

125 Broad Street

New York, New York 10004

 

Attention:    Marc Trevino Facsimile:    (212) 558-3588 Telephone:   
(212) 558-4000

(f) Consideration. You and the Company acknowledge the receipt and sufficiency
of the consideration to this Agreement and intend this Agreement to be legally
binding.

(g) Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in a writing that expressly refers
to the provision of this Agreement that is being amended or waived, and that is
signed, in the case of an amendment, by you and the Company or, in the case of a
waiver, by the party that would have benefited from the provision waived. Except
as this Agreement otherwise provides, no failure or delay by you or the Company
to exercise any right or remedy under this Agreement will operate as a waiver,
and no partial exercise of any right or remedy will preclude any further
exercise. In the event of any inconsistency between any provision of this
Agreement and any provision of any applicable Company equity plan or award
agreement, the provisions of this Agreement will control to the extent more
favorable to you.

(h) Third Party Beneficiaries. Subject to Section 13, this Agreement will be
binding on, inure to the benefit of and be enforceable by the parties and their
respective heirs, personal representatives, successors and assigns. This
Agreement does not confer any rights, remedies, obligations or liabilities to
any entity or person other than you and the Company and your and the Company’s
permitted successors and assigns, although (1) this Agreement will inure to the
benefit of the Company and (2) Section 13(a) will inure to the benefit of the
most recent persons named in a notice under Section 13(b).

(i) No Other Restrictions; No Offset. There shall be no contractual, or similar,
restrictions on your right to terminate your employment with the Group, or on
your post-employment activities, except as expressly set forth in this
Agreement. You have no obligation to seek other employment or otherwise mitigate
the Company’s obligations under this Agreement, and the Company will not offset
or reduce your entitlements under this Agreement for subsequent employment.

 

15



--------------------------------------------------------------------------------

 

Daniel Coleman   -16-

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one agreement, and shall become a binding
agreement when one or more counterparts have been signed by each party and
delivered to the other party. Delivery of an executed counterpart by facsimile
or “pdf” shall be sufficient.

 

Very truly yours, KCG HOLDINGS, INC. By:  

/s/ John McCarthy

Name:   John McCarthy Title:   General Counsel and Secretary

Agreed to and Accepted on the Effective Date

 

By:  

/s/ Daniel Coleman

  Daniel Coleman

[Signature Page to Employment Agreement]

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

ATTACHMENT A

Form of General Release of Claims

Consistent with Section 6(h) of the letter agreement dated April 21, 2016 (the
“Employment Agreement”) between me and KCG Holdings, Inc. (“Company”), and in
consideration for and as a condition of my receipt of the benefits described in
Section 6 of the Employment Agreement (other than the Accrued Compensation), as
applicable, I, for myself, my attorneys, heirs, executors, administrators,
successors, and assigns, do hereby fully and forever release and discharge the
Company, GETCO Holding Company, LLC (“GETCO”), Knight Capital Group, Inc. and
their respective current and former parents and affiliated companies, as well as
its and their successors, assigns, and current and former members, managers,
stockholders, directors, officers, partners, agents, employees, attorneys, and
administrators, from all lawsuits, causes of action, claims, demands and
entitlements of any nature whatsoever, whether known, unknown, or unforeseen,
which I have or may have against any of them arising out of or in connection
with: (1) my employment with the Company and GETCO, (2) my separation from
employment with the Company, (3) the Employment Agreement and/or any other
agreement between me and the Company (except for obligations in such agreements
that survive my separation from employment), or (4) any event, fact,
transaction, or matter occurring or existing on or before the date of my signing
of this General Release; provided, however, that I am not releasing any claims
for indemnification, claims arising from my ownership of equity interests in the
Company, claims for benefits and reimbursements in accordance with the terms of
the Company’s benefit plans and arrangements, claims for the Accrued
Compensation, claims for the benefits that are conditioned on my signing this
release, or claims that may not be released as a matter of law. I agree not to
file or otherwise institute any claim, demand or lawsuit seeking damages or
other relief and not to otherwise assert any claims or demands that are lawfully
released herein. I further hereby irrevocably and unconditionally waive any and
all rights to recover any relief or damages concerning the lawsuits, claims,
demands, or actions that are lawfully released herein. I represent and warrant
that I have not previously filed or joined in any such lawsuits, claims,
demands, or actions against any of the persons or entities released herein and
that I will indemnify and hold them harmless from all liabilities, claims,
demands, costs, expenses and/or attorneys’ fees incurred by them as a result of
any such lawsuits, claims, demands, or actions.

This General Release specifically includes, but is not limited to, all released
claims (as described above) with respect to breach of contract, employment
discrimination (including any alleged violation of any federal, state or local
statute or ordinance, any claims coming within the scope of Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the Americans with Disabilities Act, and the Family and
Medical Leave Act, all as amended, or any other applicable federal, state, or
local law), claims under the Employee Retirement Income Security Act, as
amended, claims under the Fair Labor Standards Act, as amended (or any other
applicable federal, state or local statute relating to payment of wages), claims
concerning recruitment, hiring, termination, salary rate, severance pay, equity,
stock options, benefits due, sick leave, life insurance, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort or other claims which might
have been asserted by me or on my behalf in any lawsuit, charge of
discrimination, demand, or claim against any of the persons or entities released
herein.



--------------------------------------------------------------------------------

I agree and understand that I am specifically releasing all claims under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq., a federal
statute that prohibits employers from discriminating against employees who are
age 40 or over. I acknowledge that:

(1) I have read and understand this General Release and sign it voluntarily and
without coercion;

(2) I have been given an opportunity of twenty-one (21) days to consider this
General Release;

(3) I have been encouraged by the Company to discuss fully the terms of this
General Release with legal counsel of my own choosing; and

(4) for a period of seven (7) days following my signing of this General Release,
I shall have the right to revoke the waiver of claims arising under the Age
Discrimination in Employment Act.

If I elect to revoke this General Release within this seven-day period, I must
inform the Company by delivering a written notice of revocation to the Company,
c/o the General Counsel, no later than 11:59 p.m. on the seventh calendar day
after I sign this General Release. I understand that, if I elect to exercise
this revocation right, this General Release shall be voided in its entirety at
the election of the Company and the Company shall be relieved of all obligations
to provide the payments set forth in Section 6 of the Employment Agreement that
are subject to my executing, and not revoking, this General Release. I further
understand that such payments will not begin to be provided unless and until the
revocation period expires without my exercising the revocation right. I may, if
I wish, elect to sign this General Release prior to the expiration of the 21-day
consideration period, and I agree that if I elect to do so, my election is made
freely and voluntarily and after having an opportunity to consult counsel.

 

AGREED:

 

Daniel B. Coleman Date:



--------------------------------------------------------------------------------

Terms Schedule to Employment Agreement

 

Name    Daniel B. Coleman Scheduled Term    From the Effective Date through
December 31, 2018. You agree that during the Non-Competition Period you will be
available to consult on transition matters and to provide general advisory
services to the Company (“Advisory Services”), as may be reasonably requested by
the Company from time to time, it being understood that in no event shall you be
required to provide more than 200 hours of Advisory Services over the duration
of the Non-Competition Period, and further, that in no event shall you be
entitled to any form of compensation in consideration for providing such
Advisory Services to the Company. Positions; Reporting   

Chief Executive Officer of the Company

 

The Board will continue throughout the Scheduled Term to nominate you to serve
as a member of the Board (unless your service on the Board is not permitted
under applicable law, regulation or listing standards).

 

You will also be employed as a senior executive officer of such other members of
the Group as designated by the Board and approved by the board of directors of
such subsidiaries without additional compensation.

 

You will report directly and only to the Board.

Salary    $1,000,000 Annual Incentive   

2016 Calendar Year and Post-2016 Calendar Year Annual Incentives during
Scheduled Term:

 

•    Annual Amount:

 

•    Target: $7,000,000

 

•    Maximum: $14,000,000

 

•    Minimum: $0 (no guarantee)

 

•    Determination:

 

•     ROE Portion: 50% of Annual Incentive Determination based on the Company’s
return on equity (“Annual ROE”) for the applicable calendar year

 

•     ROE Formula: (Annual ROE/10%) * 50% * $7,000,000, with the payout of the
ROE Portion ranging as follows:

 

     Performance     Payout     Payout        (Annual ROE)     (% of Target)    
($ amount)  

Maximum

     20 %      200 %    $ 7,000,000   

Target

     10 %      100 %    $ 3,500,000   

Minimum

     0 %      0 %    $ 0   

 

  

Payout for performance between Minimum, Target and Maximum levels determined
using linear interpolation

 

•     EBITDA vs. Budget Portion: 25% of Annual Incentive Determination based on
the Company’s consolidated earnings before interests, taxes, depreciation and
amortization (“EBITDA”) for the applicable calendar year

 

2



--------------------------------------------------------------------------------

  

•     EBITDA vs. EBITDA Budget Formula: EBITDA vs. EBITDA budget approved by the
Board (the “EBITDA Budget”), with the payout of the EBITDA vs. EBITDA Budget
Portion ranging as follows:

 

     Performance
(EBITDA/
EBITDA
Budget)     Payout
% of
Target     Payout
($ amount)  

Maximum

     150 %      200 %    $ 3,500,000   

Target

     100 %      100 %    $ 1,750,000   

Minimum

     50 %      50 %    $ 875,000         < 50 %      0 %    $ 0   

 

  

Payout for performance between Minimum, Target and Maximum levels determined
using linear interpolation.

 

•    Discretionary Portion: 25% of Annual Incentive Determination

 

•     The Discretionary Portion of the Annual Incentive Determination will be
based on such metrics as may be determined by the Compensation Committee of the
Board (the “Committee”) during the first quarter of the applicable calendar
year; provided that the Committee may, from time to time over the course of the
applicable calendar year and in consultation with management, review and/or
revise the relevant metrics, with the Discretionary Portion ranging as follows:

 

     Payout
(% of Target)     Payout
($ amount)  

Maximum

     200 %    $ 3,500,000   

Target

     100 %    $ 1,750,000   

Minimum

     0 %    $ 0   

 

  

•    Form:

 

•    Cash Component: 35% of the Annual Incentive will be paid in cash

 

•    Equity Component: 65% of the Annual Incentive will be paid in restricted
stock units over Company common stock

Annual Incentive Equity    Your Annual Incentive Equity during the Scheduled
Term will vest in three equal annual installments on each of the first three
anniversaries of the date of grant if you remain employed with the Company
through such dates, subject to the terms of Section 6 of the Agreement, the
terms of the Company equity plan under which it is granted and the terms of your
award agreement. For the avoidance of doubt, you will not be eligible for
“retirement treatment” with respect to your Annual Incentive Equity, but you
will be accorded the treatment provided below for terminations before and after
the end of the Scheduled Term. The form of award agreement for your 2016 Annual
Incentive Equity shall be substantially in the form provided to you in
connection with your Annual Incentive Equity in respect of the 2015 year.
2016 Performance Options   

•    Number of Options: 2,000,000 options over Company common stock

 

•    Exercise Price: The greater of the fair market value of a share of Company
common stock on the date of grant (as determined in accordance with the terms of
Company equity plan under which it is granted) or $23.35

 

•    Term: 5 years from the date of grant



 

  

•    Vesting: Your 2016 Performance Options will vest in three equal annual
installments on each of December 31, 2016, December 31, 2017 and December 31,
2018 if you remain employed with the Company through such dates, subject to the
terms of Section 6 of the Agreement, the terms of the Company equity plan under
which it is granted and the terms of your award agreement. For the avoidance of
doubt, you will not be eligible for “retirement treatment” with respect to your
2016 Performance Options, but you will be accorded the treatment provided below
for terminations before and after the end of the Scheduled Term. The form of
award agreement for your 2016 Performance Options shall be substantially in the
form attached hereto Attachment B.

 

3



--------------------------------------------------------------------------------

Additional Benefits   

During your employment, you will be entitled to access to a car and driver for
business travel purposes in New York City.

 

During your Scheduled Term and for six (6) years thereafter, you shall be
entitled to officers’ and directors’ liability insurance coverage that is at
least as favorable as that provided to other senior executives of the Company.

Cause    To terminate your employment for “Cause”, at least seventy-five percent
of the members of the Board (rounded up to the nearest whole director) must, at
a meeting of the Board called and held for such purpose, after reasonable notice
has been provided to you and you have, together with counsel, had an opportunity
to be heard before the Board, approve, in writing, that Cause occurred and that
your employment should be terminated for Cause.    Only the Board may place you
on paid leave for up to 60 consecutive days while it is determining whether
there is a basis to terminate your employment for Cause. Additional Benefits
upon a Termination without Cause or with Good Reason    If, during your
Scheduled Term, the Company terminates your employment without Cause or you
terminate your employment with Good Reason, subject to Section 6(h), your 2016
Performance Options will continue to vest and become exercisable on the vesting
dates specified in your award agreement and will remain exercisable until they
expire (as if your employment had continued). Additional Benefits upon a
Termination without Good Reason    If, during the Scheduled Term, you terminate
your employment without Good Reason, subject to Section 6(h), (1) your Annual
Incentive Equity earned with respect to service during the Scheduled Term will
continue to vest on the vesting dates specified in the applicable award
agreement (as if your employment had continued); and (2) your vested 2016
Performance Options will remain exercisable until they expire (as if your
employment had continued). Other Termination Benefits   

If, after your Scheduled Term, the Company terminates your employment without
Cause or you terminate your employment (with or without Good Reason), (1) the
Company will pay your Accrued Compensation; (2) the Company will pay your Earned
Annual Incentive; (3) subject to Section 6(h), your Annual Incentive Equity
earned with respect to service during the Scheduled Term will continue to vest
on the vesting dates specified in your award agreement (as if your employment
had continued) and (4) subject to Section 6(h), your vested 2016 Performance
Options will remain exercisable until they expire (as if your employment had
continued).

 

Following any termination of your employment, the Company will pay your Accrued
Compensation and any other payments and benefits then or thereafter due to you
under the then-applicable terms of any applicable plan, program, agreement or
arrangement of the Company.

Non-Competition    You may hold up to 10% of the ordinary investor equity of
bona fide, third-party investment funds that may own an interest in a
Competitive Enterprise without such investment being considered a breach of
Section 8(c), so long as such interest is for investment purposes only and your
involvement is strictly limited to being a passive investor. Non-Competition
Period    The Non-Competition Period will be 12 months after the end of your
employment for any reason; provided, however, that the Non-Competition Period
will be reduced to 6 months after a termination without Cause or termination for
Good Reason following a Change in Control.    Notwithstanding the preceding, the
continued vesting of your 2016 Performance Options after a termination without
Cause, or a termination with Good Reason, that occurs before a Change in Control
is conditioned upon your compliance with Section 8(c) of the Agreement until the
end of the term of the 2016 Performance Options. If you fail to comply with
Section 8(c) of the Agreement from the end of the Non-Competition Period until
the end of the term of the 2016 Performance Options, you will forfeit all 2016
Performance Options (whether vested or unvested) that have not been exercised at
the time of such failure.

 

4



--------------------------------------------------------------------------------

Non-Solicitation Period   

The Non-Solicitation Period will be 36 months after the end of your employment
for any reason; provided, however, that the Non-Solicitation Period will be
reduced to 6 months after a termination without Cause or termination for Good
Reason following a Change in Control.

 

Notwithstanding the preceding, the continued vesting of your 2016 Performance
Options after a termination without Cause or termination for Good Reason that
occurs before a Change in Control is conditioned upon your compliance with
Section 8(d) of the Agreement until the end of the term of the 2016 Performance
Options. If you fail to comply with Section 8(d) of the Agreement from the end
of the Non-Solicitation Period until the end of the term of the 2016 Performance
Options, you will forfeit all 2016 Performance Options (whether vested or
unvested) that have not been exercised at the time of such failure.

Non-Compete/Non-Solicit Payments    At the end of each month during the
Non-Competition Period, the Company will pay you a monthly
non-compete/non-solicit payment equal to $2,000,000 divided by the number of
months in the Non-Competition Period (the “Non-Compete/Non-Solicit Payments”).
If you fail to comply with Section 8(c) until the end of the Non-Competition
Period or Section 8(d) until the end of the Non-Solicitation Period, other than
any isolated, insubstantial and inadvertent failure that is not in bad faith or
if you fail to provide the Advisory Services as reasonably requested by the
Company from time to time, you will repay to the Group any paid
Non-Compete/Non-Solicit Payments and forfeit any unpaid Non-Compete/Non-Solicit
Payments. Assignment by Company    The Company may not assign this Agreement
unless the assignor expressly assumes the liabilities, obligations and duties of
the Company as set forth in this Agreement and any parent of such assignor
agrees to guarantee any such liabilities.

 

5



--------------------------------------------------------------------------------

ATTACHMENT B

KCG HOLDINGS, INC.

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

2016 PERFORMANCE OPTION AGREEMENT

This agreement, (this “Agreement”), is made as of April 21, 2016 (the “Grant
Date”), by and between KCG Holdings, Inc., any successor entity and its
predecessor, Knight Capital Group, Inc. (collectively, the “Company”) and DANIEL
COLEMAN (the “Grantee”).

WHEREAS, the Committee has, pursuant to the Company’s Amended and Restated
Equity Incentive Plan (the “Plan”), which is hereby incorporated by reference,
and subject to the terms and conditions thereof, made an Award to the Grantee
and authorized and directed the execution and delivery of this Agreement;

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Company and the Grantee
hereby agree as follows:

1. Award. The Grantee is hereby granted a Non-Qualified Stock Option (an
“Option”) to purchase from the Company 2,000,000 Shares, subject to adjustments
made by the Committee under Article 13 of the Plan, with an Exercise Price per
Share equal to the greater of (a) the Fair Market Value of a Share as of the
Grant Date and (b) $23.35. The term of such Option shall be five (5) years,
commencing on the Grant Date (the “Term”). This Option is not intended to
qualify as an Incentive Stock Option.

2. Exercise. The Option may be exercised only in accordance with the Plan, as
supplemented by this Agreement, and not otherwise.

a. During its Term and before its earlier termination in accordance with
Section 3 of this Agreement, the Option shall become exercisable in accordance
with the following schedule:

 

Percent of Option

  

Exercisable as of:

33 1/3%

   December 31, 2016

66 2/3%

   December 31, 2017

100%

   December 31, 2018

The Option may be exercised for less than the full number of Shares for which
the Option is then exercisable.

b. To the extent then exercisable, the Option may be exercised by the Grantee by
giving written notice of exercise to the Company in such form as may be provided
by the Committee, specifying the number of Shares for which the Option is to be
exercised and such other information as the Committee may



--------------------------------------------------------------------------------

require. Such exercise shall be effective upon receipt by the Company of such
written notice together with the required payment of the Exercise Price and any
applicable withholding taxes. Such payment may be made by cash, check, or,
provided that such Shares have been owned by the Grantee for at least six months
before such payment, by the delivery of Shares having a Fair Market Value equal
to the aggregate Exercise Price, or by a combination of such methods, and any
applicable withholding taxes. The Grantee may also simultaneously exercise the
Option and sell all or a portion of the Shares thereby acquired, pursuant to a
brokerage or similar arrangements approved in advance by the Committee, and use
all or a portion of the proceeds from such sale as payment of the Exercise Price
and any applicable withholding taxes. Subject to the foregoing, the Company will
deliver to the Grantee within a reasonable period thereafter, a certificate or
certificates representing the Shares so acquired, registered in the name of the
Grantee or in accordance with other delivery instructions provided by the
Grantee and acceptable by the Committee.

3. Termination.

a. Except as otherwise provided for in Grantee’s Amended and Restated Employment
Agreement with the Company, dated as of April 21, 2016 (the “Employment
Agreement”), the Option shall terminate upon the expiration of its Term or, if
earlier, termination of the Grantee’s employment. For the avoidance of doubt, if
the Grantee’s employment is terminated by death or Disability, pursuant to the
terms of the Employment Agreement, the Option shall, notwithstanding
Section 2.a. of this Agreement, thereupon become fully exercisable and shall
terminate upon the expiration of its Term. For the avoidance of doubt, if the
Grantee’s employment is terminated by the Company without Cause or if the
Grantee terminates his employment with Good Reason, pursuant to the terms of the
Employment Agreement, the Option shall continue to become exercisable in
accordance with Section 2.a. of this Agreement (as if the Grantee’s employment
had continued) and shall terminate upon the expiration of its Term.

b. A transfer of an Employee from the Company to a Subsidiary or Affiliate of
the Company, whether or not incorporated, or vice versa, or from one Subsidiary
or Affiliate of the Company to another, and a leave of absence, duly authorized
in writing by the Company, shall not be deemed a termination of employment.

4. Change-In-Control. In the event Grantee’s employment with, or provision of
services to, the Company is terminated without Cause within twelve (12) months
following a Change-In-Control, the Option shall become fully exercisable. In
addition, the Committee may, in its sole discretion, take any other actions
authorized by the Plan to assure fair and equitable treatment of the Grantee.
Any such action of the Committee shall be conclusive and binding on the Company
and the Grantee.

 

2



--------------------------------------------------------------------------------

5. Harmful Conduct. The Grantee specifically acknowledges that the Option and
any Shares or cash delivered in settlement thereof are subject to the provisions
of Section 13.4 of the Plan, entitled “Recapture; Adjustment of Awards,” and the
Company’s Compensation Recoupment Policy, if applicable to the Grantee, which
can cause the forfeiture of any gain realized upon the exercise of the Option.
The Committee may, in its sole discretion, require the Grantee to pay to the
Company an amount equal to the excess of (i) the Fair Market Value of the Shares
purchased by such Grantee through the exercise of the Option, calculated as of
the date of such purchase, during the fifteen month period commencing twelve
months before the Grantee’s last day of employment and ending three months after
the last day of employment over (ii) the aggregate Exercise Price of such
Option.

6. Resolution of Claims. If the Grantee attempts to have any dispute that arises
out of or relates to this Agreement resolved in any manner that is not provided
for by Sections 14.13 (entitled “Choice of Forum”) or 14.14 (entitled “Dispute
Resolution”) of the Plan, then (i) the outstanding Option shall be forfeited,
and (ii) any gain realized by the Grantee from the exercise of the Option shall
be paid by the Grantee to the Company upon notice from the Company.

7. Withholding. The Company shall withhold all applicable taxes required by law
from all amounts paid in respect of the Option. The Grantee may satisfy the
withholding obligation by paying the amount of any taxes in cash or, with the
approval of the Committee, Shares may be deducted from the payment to satisfy
the obligation in full or in part. The amount of the withholding and the number
of Shares to be deducted shall be determined by the Committee with reference to
the Fair Market Value of the Shares when the withholding is required to be made.

8. Non-assignability. Except with the consent of the Committee, no Award shall
be assignable or transferable except by will or by the laws of descent and
distribution. During the Grantee’s lifetime, the Award shall be exercised only
by the Grantee, or by his guardian or legal representative.

9. Rights as a Stockholder. The Grantee shall have no rights as a stockholder
with respect to any Shares subject to an Award until the date Shares are
actually issued to and held of record by the Grantee.

10. No Right to Continued Employment. Nothing herein shall obligate the Company
or any Subsidiary or Affiliate of the Company to continue the Grantee’s
employment for any particular period or on any particular basis of compensation.

11. Burden and Benefit. The terms and provisions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Grantee and his executors
or administrators, heirs, and personal and legal representatives.

12. Execution. This Option is not enforceable until this Agreement has been
signed by the Grantee and the Company. By executing this Agreement, the Grantee
shall be deemed to have accepted and consented to any action taken under the
Plan by the Committee, the Board or its delegates.

 

3



--------------------------------------------------------------------------------

13. Law Governing Disputes. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law principles thereof.

14. Modifications. No change or modification of this Agreement (other than
changes to the Plan that do not adversely affect your rights under this
Agreement) shall be valid unless it is in writing and signed by the parties
hereto.

15. Entire Agreement. This Agreement, together with the Plan, sets forth all of
the promises, agreements, conditions, understandings, warranties and
representations between the parties hereto regarding the Option, and there are
no promises, agreements, conditions, understandings, warranties or
representations, oral or written, express or implied, between them regarding the
Option other than as set forth herein or therein. This Agreement is made under
and subject to the provisions of the Plan, and all of the provisions of the Plan
are also provisions of this Agreement. However, if there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of this Agreement will govern.

16. Genders. The use of any gender herein shall be deemed to include the other
gender and the use of the singular herein shall be deemed to include the plural
and vice versa, wherever appropriate.

17. Notices. Any notice by the Grantee to the Company hereunder shall be in
writing and shall be deemed duly given only upon receipt thereof by the Company
at its principal offices. Any notice by the Company to the Grantee shall be in
writing and shall be deemed duly given if mailed to the Grantee at the address
last specified to the Company by the Grantee.

18. Invalid or Unenforceable Provisions. The invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if the invalid
or unenforceable provisions were omitted.

19. Definitions. Any capitalized term, to the extent not defined herein, shall
have the same meaning as set forth in the Plan; provided, however, that “Cause”
and “Good Reason” shall each have the respective meaning as defined in, and
determined under, the Employment Agreement.

 

4



--------------------------------------------------------------------------------

By signing this Agreement, the Grantee accepts and agrees to all of the
foregoing terms and provisions, to all of the terms and provisions of the Plan
incorporated herein by reference and confirms that he/she has received a copy of
the Plan.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Grantee has hereunto set his/her hand as
of the Grant Date.

 

KCG HOLDINGS, INC. BY:  

/s/ John McCarthy

 

GRANTEE

/s/ Daniel Coleman

DANIEL COLEMAN

Signature Page to D. Coleman 2016 Performance Option Agreement

 

5